DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 (and thus claims 1-16) of prior U.S. Patent No. 10557942. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 (and thus claims 17-20) of U.S. Patent No. 10557942. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the invention as claimed in instant claim 1 is found within the scope of Patent ‘942 claim 17. The final three paragraphs describing defining a first dataset, defining a second data set, and generating initial values based on the datasets is written verbatim. The limitations found in the first two paragraphs, that of the scanning and computing features would be obvious to one of ordinary skill in the art to be describing the same invention. That is to say, instant claim 1 recites a scanning mechanism facilitating first and second scans. The scanning mechanism of Patent claim 17 also includes a scanning mechanism with additional detail. Instant claim 1 does not require a computing device with controller and memory as in Patent claim 17, however, a person of ordinary skill in the art would find obvious that a controller and memory are known and necessary components for devices and methods of optical scanners. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sebastian (US 2015/0338518).
Claim 1: Sebastian discloses a method, comprising: 
defining a first dataset based on a performance of a first scan at a first time of an object using a plurality of beams of electromagnetic radiation emitted from a scanning mechanism [0052 and fig. 8 step 820 – describe observing a plurality of points on an object at a first time T1 (first dataset); 0056 describes determining the distance and/or direction moved by the object between time T1 and a time T2, which describes scanning correlating to each of T1 and T2]; 
defining a second dataset based on a performance of a second scan at a second time of the object using the plurality of beams of electromagnetic radiation emitted from the scanning mechanism [0052 and fig. 8 step 830 – describe observing a plurality of points on an object at a second time T2 (second dataset); 0056 describes determining the distance and/or direction moved by the object between time T1 and a time T2, which describes scanning correlating to each of T1 and T2], each of the first scan and the second scan being performed in a direction substantially normal to a direction of the plurality of beams [0056 describes that closely spaced lidar beams with a repeated scan cycle may be used to detect target motion normal to beam direction]; 
generating, based on the first dataset and the second dataset, (i) an initial value of a first velocity of the object along a first axis orthogonal to the direction of the plurality of beams [0052 and fig. 8 step 830 describe observing and detecting a range and/or a velocity of each of the plurality of points in the objects, for a first time T1 and a second time T2; 0056 describes motion of the object in an x-y plane that is orthogonal to the z-axis, which is the axis of the beam radiation; 0062 additionally describes detecting motion of the object in a direction parallel to the direction that the laser beams are moving and in a direction perpendicular to the direction that the beams are moving], (ii) an initial value of a second velocity of the object along a second axis orthogonal to the direction of the plurality of beams [0052 and fig. 8 step 830 describe observing and detecting a range and/or a velocity of each of the plurality of points in the objects, for a first time T1 and a second time T2; 0056 describes motion of the object in an x-y plane that is orthogonal to the z-axis, which is the axis of the beam radiation; 0062 additionally describes detecting motion of the object in a direction parallel to the direction that the laser beams are moving and in a direction perpendicular to the direction that the beams are moving], and (iii) an initial value of a rotational velocity of the object about an axis parallel to the direction of the plurality of beams [0062 describes detecting motion of the object in a direction parallel to the direction that the laser beams are moving and in a direction perpendicular to the direction that the beams are moving; 0047 additionally describes an object moving from one location to another (translational movement) or rotational movement (for ex. about an axis parallel to the y-axis of the x-y plane)].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645